 In the Matterof BERKSHIREFINE SPINNING ASSOCIATES, INC.andTEXTILE WORKERS UNION OF AMERICA, C. I. O.Case No. 1-R-2640.-Decided January 3, 1946Messrs.William A. O'HearnandRalph B. Jackson,both of NorthAdams, Mass., for the Company.Mr. D. William Belanger,of Boston, Mass., andMr. John Bello,of Holyoke, Mass., for the C. 1. 0.Mr. John N. Alberti,of North Adams, Mass., andMr. Andrews J.Dille,of Adams, Mass., for the Council.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Textile Workers Unionof America, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Berkshire Fine Spinning Associates, Inc., Adams and NorthAdams, Massachusetts, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Leo J. Halloran, Trial Examiner.The hearing was held atAdams, Massachusetts, on October 17, 1945.The Company, theC. I. 0., and Northern Berkshire Executive Textile Council, hereincalled the Council, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from' prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBerkshire Fine Spinning Associates, Inc., a Massachusetts corpora-tion, is engaged in the manufacture of fine grades of cotton textiles.65 N. L. R. B., No. 24.101 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor this purpose it operates plants in the States of Massachusetts,Vermont, and Rhode Island.We are concerned herein solely with theCompany's plants at Adams and North Adams, Massachusetts.During the fiscal year ending September 30, 1944, the Companyspent approximately $9,000,000 for raw materials, all of which wasobtained from outside the Commonwealth of Massachusetts.Duringthe same period, the Company manufactured finished products valuedat approximately $27,000,000.About 90 percent of the finished prod-ucts manufactured at the Company's Massachusetts mills was shippedto points outside the Commonwealth.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, and Northern Berkshire Executive TextileCouncil, unaffiliated, are labor organizations admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated August 27, 1945, the C. I. O. requested recognitionfrom the Company as the representative of certain of its employees.The Company orally refused to grant this request, stating that it wasobligated to recognize the Council as such representative under theterms of a contract existing between it and the Council, and also that,in any event, it would not recognize the C. I. O. unless and until theC. I. O. was certified by the Board.On March 2, 1944, the Company and the Council executed a collec-tive bargaining agreement in which the Company recognized theCouncil as the representative of the employees involved herein.Thisagreement provided that it was to continue in effect until September1, 1945, and from year to year thereafter in the absence of 60 days'notice by either party prior to any termination date of a desire toterminate the agreement.The Company and the Council each gavetimely notice to the other of a desire to terminate the contract.There-after, the parties operated under a series of two 30-day extensions ofthe agreement, the first of which was executed after August 27, 1945,and the second of which expired October 30, 1945.The Council con-tends that its 1944 contract with the Company is a'bar to this pro-ceeding.However, inasmuch as the 1944 contract was terminated bythe parties and the extension agreements were executed subsequent tothe presentation of the C. I. O.'s claim, we find that the contract of BERKSHIRE FINE SPINNING ASSOCIATES, INC.103March 2, 1944, as subsequently extended, does not constitute a bar toa current determination of representatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accordance with an agreement of the par-ties, that all employees of the Company at its Adams and NorthAdams, Massachusetts, plants, excluding office and clerical employees,executives, supervisors (second hands and up), and all other super-visory employees with authority, to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Berkshire FineSpinning Associates, Inc., Adams and North Adams, Massachusetts,an election by secret ballot shall be conducted as early as possible, but'A Field Examiner reported that the C. I. O. submitted 749 cards bearing thenames of628 employees listed on the Company's pay roll for the period ending September 15, 1945.At the hearing, the C. I. 0 submitted 69 additional designations. There are approximately1,84S employees in the appropriate unit.At the hearing, and in its brief submitted supplementary thereto, the Council attackedthe validity of the C I O.'s designations. It is well settled that designations submittedin support of a petition, and any finding based thereon, are not subject to question. SeeMatter of Buffalo Arms Corporation,57 N. L R. B. 1560The Council's interest in this proceeding is established by its recently expired contractwith the Company. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDnot later than sixty (60) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appropri-ate in Section IV, above, who were employed during the pay-roll pe-riod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States who present themselvesin person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether theydesire to be represented by Textile Workers Union of America, C. I.0.,or by Northern Berkshire Executive Textile Council, unaffiliated, forthe purposes of collective bargaining, or by neither.0v